        Case 1:17-cv-04853-JSR Document 101 Filed 06/19/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SARAH PALIN, an individual,
                                              No. 17 Civ. 4853
                   Plaintiff,
                                              Hon. Jed S. Rakoff
   – against –
                                              ECF Case
THE NEW YORK TIMES COMPANY,
a New York corporation, and JAMES
BENNET, an individual,

                   Defendant.



                PLAINTIFF’S STATEMENT OF MATERIAL FACTS
         IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT




                                    BAJO | CUVA | COHEN | TURKEL
                                    100 North Tampa Street, Suite 1900
                                    Tampa, Florida 33602
                                    Telephone: (813) 443-2199
                                    Facsimile: (813) 443-2193

                                    and

                                    GOLENBOCK EISEMAN ASSOR BELL
                                    & PESKOE LLP
                                    711 Third Avenue
                                    New York, NY 10017
                                    Telephone: (212) 907-7300
                                    Facsimile: (212) 754-0330

                                    Attorneys for Plaintiff Sarah Palin
         Case 1:17-cv-04853-JSR Document 101 Filed 06/19/20 Page 2 of 5



       Plaintiff, Sarah Palin (“Gov. Palin”), by counsel and pursuant to Local Rule 56.1, files this

Statement of Material Facts in support of her motion for partial summary judgment against

Defendants, The New York Times Company (“The Times”) and James Bennet (“Bennet”)

(collectively, “Defendants”), and states as follows:

       1.      According to The Times, the last time it lost a libel suit in the United States was at

least the early 1960’s, which suggests some plaintiffs “with a legitimate claim feel too

intimidated to even try.” See “A Rare Libel Lawsuit Against The Times,” Liz Sayd, New York

Times, May 10, 2017 (https://www.nytimes.com/2017/05/10/public-editor/murray-energy-libel-

suit.html)

       2.      A number of significant social movements have been spawned online by ordinary

citizens without assistance from the press, such as the Arab Spring, Occupy Wall Street, Black

Lives Matter, the Woman’s March, March for Our Lives. See Vogt Declaration ¶¶ 3-7, Ex. A-E.

       3.      On May 25, 2020, a 17-year-old girl from Minneapolis altered the course of

American history by using Facebook to post a video of George Floyd being murdered by police;

as a result of which Darnella Frazier has faced a “media frenzy” and become the target of unfair

criticism and backlash. See Vogt Declaration ¶¶ 8-9, Ex. F-G.

       4.      Martin Luther King Jr.’s “Letter from Birmingham Jail” was published in 1963.

“Harvey Shapiro, an editor at The New York Times, had urged King to use his frequent jailing as

an opportunity to write a longer defense of his use of nonviolent tactics, and though King did so,

The New York Times chose not to publish it.” See Vogt Declaration ¶¶ 10-11, Ex. H-I.

       5.      Greta Thunberg, an environmental activist known for her youth and

straightforward speaking manner, has become the target of online trolls and harassment.          See

Vogt Declaration ¶¶ 12-14, Ex. J-L.




                                                  1
          Case 1:17-cv-04853-JSR Document 101 Filed 06/19/20 Page 3 of 5



         6.         Following the February 14, 2018, shooting at Marjory Stoneman Douglas High

School in Parkland, Florida, several of the students who survived the tragedy became advocates

for gun control and used social media to spark the March for Our Lives and #NeverAgain

movements; as a result of which they have faced online attacks by detractors.                 See Vogt

Declaration ¶¶ 15-18, Ex. M-P.

         7.         “Citizen journalism” refers to public citizens playing an active role in the process

of collecting, reporting, analyzing, and disseminating news and information. It was made more

feasible by the development of various online internet platforms. New media technology, such

as social networking and media-sharing websites, in addition to the increasing prevalence of

cellular telephones, made citizen journalism more accessible to people worldwide. Recent

advances in new media have started to have a profound political impact. Due to the availability

of technology, citizens often can report breaking news more quickly than traditional media

reporters. Notable examples of citizen journalism reporting from major world events are, the

2010 Haiti earthquake, the Arab Spring, the Occupy Wall Street movement, the 2014 Ferguson

unrest          and        the       Black        Lives        Matter      movement.                See

https://en.wikipedia.org/wiki/Citizen_journalism.

         8.         Online social movements are organized efforts to push for a particular

goal through the use of new communications and information technologies, such as the

Internet. In many cases, these movements seek to counter the mainstream public, claiming there

is a wrong that should be righted. Online social movements have focused on a broad range on

social        and     political    issues    in    countries     all    around    the    world.     See

https://en.wikipedia.org/wiki/Online_social_movement.




                                                     2
         Case 1:17-cv-04853-JSR Document 101 Filed 06/19/20 Page 4 of 5



       9.     Twitter has approximately 330 million monthly active users and 145 million daily

users. 22% of Americans are on Twitter. 500 million people visit Twitter’s website each month

without logging in. Roughly 68 million US citizens are monthly active users of Twitter. 83% of

the world’s leaders are on Twitter. See Vogt Declaration ¶ 25, Ex. W.

       10.    As many as 87% of Americans get their news on mobile devices or computers.

See Vogt Declaration ¶ 26, Ex. X.

       11.    More people obtain news from social media than from print newspapers. See

Vogt Declaration ¶ 27, Ex. Y.

       12.    Most social media platforms notify users about the risk of online attacks.

Twitter’s Terms of Service provide: TO THE MAXIMUM EXTENT PERMITTED BY

APPLICABLE LAW, THE TWITTER ENTITIES SHALL NOT BE LIABLE FOR ANY

INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,

OR ANY LOSS OF PROFITS OR REVENUES, WHETHER INCURRED DIRECTLY OR

INDIRECTLY,       OR    ANY     LOSS    OF    DATA,     USE,    GOODWILL,        OR    OTHER

INTANGIBLE LOSSES, RESULTING FROM… (ii) ANY CONDUCT OR CONTENT OF

ANY THIRD PARTY ON THE SERVICES, INCLUDING WITHOUT LIMITATION,

ANY DEFAMATORY, OFFENSIVE OR ILLEGAL CONDUCT OF OTHER USERS OR

THIRD PARTIES…” Facebook’s Community Standards specifically address “False News”

(which it will not remove). See Vogt Declaration ¶¶ 19-24, Ex. Q-V.

       13.    False information is rampant online and spreads farther and faster than the truth.

See Vogt Declaration ¶¶ 23, 28-30, Ex. U, Z-BB.




                                               3
         Case 1:17-cv-04853-JSR Document 101 Filed 06/19/20 Page 5 of 5



Dated: June 19, 2020.                         /s/ Shane B. Vogt
                                              Kenneth G. Turkel (admitted pro hac vice)
                                              Email: kturkel@bajocuva.com
                                              Shane B. Vogt (admitted pro hac vice)
                                              Email: svogt@bajocuva.com
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Telephone: (813) 443-2199
                                              Facsimile: (813) 443-2193

                                              Michael M. Munoz
                                              E-mail: mmunoz@golenbock.com
                                              GOLENBOCK EISEMAN ASSOR BELL
                                              & PESKOE LLP
                                              711 Third Avenue
                                              New York, NY 10017
                                              Telephone: (212) 907-7300
                                              Facsimile: (212) 754-0330

                                              Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

        I hereby certify that Plaintiff’s Statement of Material Facts in Support of Motion for
Partial Summary Judgment was filed electronically on June 19, 2020. This Notice will be sent
by operation of the Court’s electronic filing system to counsel of record for all parties as
indicated on the electronic filing receipt. Parties and their counsel may access this filing through
the Court’s system.

                                              /s/ Shane B. Vogt
                                              Attorney




                                                 4
